In the United States Court of Federal Claims
                                      No. 15-78C
                               (Filed October 19, 2015)
                              NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * *
                                  *
                                  *
FEDERAL ACQUISITION               *
SERVICES TEAM, LLC,               *
                                  *
           Plaintiff,             *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
           Defendant.             *
                                  *
* * * * * * * * * * * * * * * * * *


                                       ORDER

       Today, the Court received a motion to intervene in this matter filed by a third
party, Res Rei Development, Inc. (Res Rei), which had also submitted an offer in
response to the solicitation that gave rise to plaintiff’s bid protest. Res Rei seeks to
intervene as a matter of right, under Rule 24(a) of the Rules of the United States
Court of Federal Claims (RCFC), or permissively under RCFC 24(b). But because
the motion is not timely, and will unduly delay the issuance of the opinion in this
matter, Res Rei’s motion is DENIED and it must submit its complaint as a new bid
protest.

      Although the docket does not reflect this, on April 30, 2015, the Court orally
granted judgment in favor of the plaintiff, following the reasoning of the opinions in
Insight Systems Corp. v. United States, 110 Fed. Cl. 564, 576–81 (2013), and in
Watterson Construction Co. v. United States, 98 Fed. Cl. 84, 95–97 (2011), that the
“Government Control” exception of 48 C.F.R. § 52.215-1(c)(3)(ii)(A)(2) applied to
proposals transmitted by e-mail. A written order was not issued at that time, as the
government represented that it would immediately comply with the decision. The
Court’s opinion will be issued in the near future.
      Since the merits of plaintiff’s protest have already been ruled upon, Res Rei’s
motion is not timely for purposes of RCFC 24(a) and 24(b)(1). Moreover, adding the
claims of a third party to this suit would unduly delay the issuance of the opinion in
this matter, making intervention inappropriate. See RCFC 24(b)(3). Accordingly,
Res Rei’s motion is DENIED.


IT IS SO ORDERED.

                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Judge




                                         -2-